Opinion by
Ekwall, J.
The record disclosed that the merchandise in question had been ordered at prices which had prevailed during a period covering eight previous shipments and at which those shipments had been invoiced. Entry was made herein at the invoice prices and, subsequent to entry but prior to *454appraisement, the importer received notice from the customs authorities, through his customs broker, that the prices for this type of goods had been increased. The importer talked the matter over with the customs authorities who suggested that he communicate with the manufacturer in Mexico in an effort to determine when the increases had become effective. However, the reply to his inquiry was received too late to amend the entry in question. On the record presented the court was satisfied that the importer had attempted to obtain information as to the time that the increased prices became effective and that he acted as a prudent businessman would in seeking to obtain information from the seller before attempting to amend the entry. It was held that there was no intent to defraud the Government or to deceive its officials as to the value of the merchandise. The petition was therefore granted.